 



Exhibit 10.2
Loan No. 502852099
PROMISSORY NOTE

     
$100,000,000.00
  July 14, 2005

          FOR VALUE RECEIVED PRENTISS PROPERTIES INTERNATIONAL DRIVE, L.P. and
PRENTISS PROPERTIES GREENSBORO DRIVE, L.P., each a Delaware limited partnership,
with a principal place of business at 3890 West Northwest Highway, Suite 400,
Dallas, Texas 75220 (collectively, “Borrower”), hereby unconditionally promises,
jointly and severally, to pay to the order of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as lender, having an address at 301
South College Street, NC0166, Charlotte, North Carolina 28288-0166, Attention:
Real Estate Capital Markets, Commercial Real Estate Finance (“Lender”), or at
such other place as the holder hereof may from time to time designate in
writing, the principal sum of One Hundred Million and No/100 Dollars
($100,000,000.00), in lawful money of the United States of America with interest
thereon to be computed from the date of this Note at the rate set forth in
Article 2 of the Loan Agreement, and to be paid in accordance with the terms of
this Note and that certain Loan Agreement, dated the date hereof, between
Borrower and Lender (together with all extensions, renewals, modifications,
substitutions and amendments thereof, the “Loan Agreement”). All capitalized
terms not defined herein shall have the respective meanings set forth in the
Loan Agreement.
ARTICLE 1
PAYMENT TERMS
          Borrower agrees to pay the principal sum of this Note and interest on
the unpaid principal sum of this Note from time to time outstanding at the rate
and at the times specified in Article 2 of the Loan Agreement and the
outstanding balance of the principal sum of this Note and all accrued and unpaid
interest thereon shall be due and payable on the Maturity Date.
ARTICLE 2
DEFAULT AND ACCELERATION
          Except as otherwise provided in the Loan Agreement, the Debt shall,
without notice, become immediately due and payable at the option of Lender if
any portion of the Debt is not paid on or prior to the date the same is due or
if the entire Debt is not paid on or before the Maturity Date.
ARTICLE 3
LOAN DOCUMENTS
          This Note is secured by the Mortgage and the other Loan Documents. All
of the terms, covenants and conditions contained in the Loan Agreement, the
Mortgage and the other Loan Documents are hereby made part of this Note to the
same extent and with the same force as if they were fully set forth herein. In
the event of a conflict or inconsistency between the terms

 



--------------------------------------------------------------------------------



 



of this Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.
ARTICLE 4
SAVINGS CLAUSE
          Notwithstanding anything to the contrary, (a) all agreements and
communications between Borrower and Lender are hereby and shall automatically be
limited so that, after taking into account all amounts deemed interest, the
interest contracted for, charged or received by Lender shall never exceed the
maximum lawful rate or amount, (b) in calculating whether any interest exceeds
the lawful maximum, all such interest shall be amortized, prorated, allocated
and spread over the full amount and term of all principal indebtedness of
Borrower to Lender, and (c) if through any contingency or event, Lender receives
or is deemed to receive interest in excess of the lawful maximum, any such
excess shall be deemed to have been applied toward payment of the principal of
any and all then outstanding indebtedness of Borrower to Lender, or if there is
no such indebtedness, shall immediately be returned to Borrower.
ARTICLE 5
NO ORAL CHANGE
          This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
ARTICLE 6
WAIVERS
          Borrower and all others who may become liable for the payment of all
or any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and nonpayment and all other notices
of any kind except as provided in the Loan Agreement. No release of any security
for the Debt or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Loan Agreement or the other Loan Documents made by agreement between Lender
or any other Person shall release, modify, amend, waive, extend, change,
discharge, terminate or affect the liability of Borrower, and any other Person
who may become liable for the payment of all or any part of the Debt, under this
Note, the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents. If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the limited liability company, and the term “Borrower,”
as used herein, shall include any alternate or successor limited liability

2



--------------------------------------------------------------------------------



 



company, but any predecessor limited liability company and its members shall not
thereby be released from any liability. If Borrower is a partnership, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership, and
the term “Borrower,” as used herein, shall include any alternate or successor
partnership, but any predecessor partnership and their partners shall not
thereby be released from any liability. If Borrower is a corporation, the
agreements contained herein shall remain in full force and be applicable
notwithstanding any changes in the shareholders comprising, or the officers and
directors relating to, the corporation, and the term “Borrower” as used herein,
shall include any alternative or successor corporation, but any predecessor
corporation shall not be relieved of liability hereunder. (Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such borrowing entity
which may be set forth in the Loan Agreement, the Mortgage or any other Loan
Documents.)
ARTICLE 7
TRANSFER
          Upon the transfer of this Note, Borrower hereby waiving notice of any
such transfer other than in connection with the Securitization, Lender may
deliver all the collateral mortgaged, granted, pledged or assigned pursuant to
the Loan Documents, or any part thereof, to the transferee who shall thereupon
become vested with all the rights herein or under applicable law given to Lender
with respect thereto, and Lender shall thereafter forever be relieved and fully
discharged from any liability or responsibility in the matter arising from
events thereafter occurring; but Lender shall retain all rights hereby given to
it with respect to any liabilities and the collateral not so transferred.
ARTICLE 8
EXCULPATION
          The provisions of Article 15 of the Loan Agreement are hereby
incorporated by reference into this Note to the same extent and with the same
force as if fully set forth herein.
ARTICLE 9
GOVERNING
LAW
          (A) THE PARTIES AGREE THE STATE OF NEW YORK HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST

3



--------------------------------------------------------------------------------



 



EXTENT PERMITTED BY LAW, LENDER AND BORROWER EACH HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS NOTE AND THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS NOTE MAY AT LENDER’S OR BORROWER’S OPTION BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, AND LENDER AND BORROWER
EACH WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING.
ARTICLE 10
NOTICES
          All notices or other written communications hereunder shall be
delivered in accordance with Section 16.1 of the Loan Agreement.
(SIGNATURE PAGE IMMEDIATELY FOLLOWS]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day
and year first above written.

                              BORROWER:                
 
                            PRENTISS PROPERTIES INTERNATIONAL DRIVE, L.P., a    
    Delaware limited partnership    
 
                            By:   Prentiss Tysons, LLC, a Delaware limited
liability             company, its general partner    
 
                                By:   Prentiss Properties Acquisition Partners,
L.P., a                 Delaware limited partnership, its sole member    
 
                                    By:   Prentiss Properties I, Inc., a
Delaware                     corporation, its general partner    
 
                       
 
              By:   /s/ Thomas P. Simon    
 
                                        Name: Thomas P. Simon                  
  Title: Senior Vice President    
 
                       

                              PRENTISS PROPERTIES GREENSBORO DRIVE, L.P., a    
    Delaware limited partnership    
 
                            By:   Prentiss Tysons, LLC, a Delaware limited
liability             company, its general partner    
 
                                By:   Prentiss Properties Acquisition Partners,
L.P., a                 Delaware limited partnership, its sole member    
 
                                    By:   Prentiss Properties I, Inc., a
Delaware                     corporation, its general partner    
 
                       
 
              By:   /s/ Gregory S. Imhoff    
 
                                        Name: Gregory S. Imhoff                
    Title: Senior Vice President    

5